Citation Nr: 1512935	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.  

5.  Entitlement to an initial increased rating for allergic rhinitis with sinusitis, currently rated 10 percent disabling.

6.  Entitlement to a compensable rating for hemorrhoids.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962, and from April 1962 to December 1979.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2011 rating decision, in pertinent part, denied entitlement to service connection for a right ankle disability and peripheral neuropathy, bilateral lower extremities; granted entitlement to service connection for chronic allergic rhinitis with sinusitis, assigning a 10 percent disability rating effective August 6, 2010; and, denied entitlement to a compensable rating for service-connected hemorrhoids.  In a July 2011 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for tinnitus and bilateral hearing loss.  A notice of disagreement was filed in May 2012, a statement of the case was issued in March 2013, and a substantive appeal was received in April 2013.

The Veteran testified at a Board hearing in March 2014; the transcript is of record.

The issues of entitlement to service connection for peripheral neuropathy, bilateral lower extremities, and entitlement to an initial increased rating for allergic rhinitis with sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied entitlement to service connection for tinnitus and bilateral hearing loss.

2.  Additional evidence received since the RO's January 2004 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for tinnitus and bilateral hearing loss, and raises a reasonable possibility of substantiating the claims of service connection.

3.  Tinnitus was not manifested during the Veteran's period of active service, did not manifest within a year of separation from service and is not otherwise the result of a disease or injury during active service. 

4.  Bilateral hearing loss was not manifested during the Veteran's period of active service, did not manifest within a year of separation from service, and is not otherwise the result of a disease or injury during active service. 

5.  A chronic right ankle disability was not manifested during the Veteran's period of active service, did not manifest within a year of separation from service, and is not otherwise the result of a disease or injury during active service.  

6.  The Veteran's hemorrhoids are not productive of large or thrombotic hemorrhoids which are irreducible with excessive redundant tissue.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision denying entitlement to service connection for tinnitus and bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the January 2004 RO decision denying entitlement to service connection for tinnitus and bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In August 2010, October 2010, and November 2010, VCAA letters were sent to the Veteran with regard to his claims to reopen, the service connection claims, the and increased rating claims.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters have clearly advised the Veteran of the evidence necessary to substantiate his service connection and increased rating claims.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, the undersigned emphasized the need for evidence supporting a relationship to service pertaining to his service connection claims, as well as evidence showing a worsening of his service-connected disabilities.  There was a discussion of possible evidence that could substantiate the claims.  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service treatment records, lay statements and testimony from the Veteran, a lay statement from a fellow soldier, and lay testimony from the Veteran's spouse.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in November 2010 and July 2012 pertaining to his hemorrhoids; April 2011 pertaining to his ankle; and, July 2011 pertaining to his tinnitus and bilateral hearing loss.  There is no argument or indication that the examination or opinions regarding the service connection claims are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examination reports pertaining to the increased rating claim are collectively thorough and contain sufficient information to decide the issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection and increased rating issues on appeal.

New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2003, the Veteran filed an original claim of service connection for hearing loss and tinnitus.  Of record were service treatment records, records from Moncrief Army Community Hospital, a January 1998 audiological evaluation, and an April 2002 private evaluation reflecting an assessment of sensorineural hearing loss, likely noise induced.  In a January 2004 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus on the basis that there was no link between his conditions and service.  No new and material evidence was received within a year of issuance of January 2004 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In August 2010, the Veteran filed a petition to reopen his claims of entitlement for service connection.  An April 2011 private evaluation reflects an impression of mild sloping to profound sensorineural hearing loss bilaterally.  The examiner stated that his hearing loss/tinnitus is noise induced.  The Veteran also underwent a VA audiological examination in July 2011.  The Veteran also provided testimony in April 2014 pertaining to his in-service noise exposure.  T at 2-4.  

The VA and private evaluation, and testimony pertaining to his noise exposure in service, were not previously of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As some of this evidence addresses in-service noise, this addresses an element of the claim not previously established; such evidence raises a reasonable possibility of substantiating the claim.

For the above reasons, the claims of service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108.  

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The VCAA letters included information concerning direct service connection as to the claimed issues.  In the July 2011 rating decision and March 2013 Statement of the Case, the issues were essentially considered on the merits on a de novo basis.  The Veteran has been provided with ample opportunity to provide evidence in support of his claims.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, sensorineural hearing loss, or tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b) (1998), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998). (overruled on other grounds).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Tinnitus & Hearing loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.

At the Board hearing, the Veteran testified that he was a missile crewman during service, wherein he was exposed to noise.  T. at 2.  He testified that he experienced tinnitus intermittently.  T. at 3.  When he was exposed to loud noises, he would experience ringing.  T. at 3.  The Veteran's spouse recalled that he complained about ringing in his ears in his late twenties and thirties.  T. at 5-6.

Service treatment records do not reflect any complaints or treatment for hearing loss or tinnitus.  

Examination reports dated in May 1961, January 1962, November 1964, November 1966, October 1970, and November 1979 reflect normal audiometric results and the ears were clinically evaluated as normal.  In Reports of Medical History dated in May 1961, January 1962, and November 1964, the Veteran denied 'ear, nose, or throat trouble' and 'running ears.'  An October 1970 Report of Medical History reflects that he checked the 'No' box for 'hearing loss.  A November 1979 Report of Medical History completed for separation purposes reflects another denial of hearing loss.  

An October 1988 treatment record reflects a complaint of ear pain and hearing difficulty.  A November 1988 audiological evaluation reflects a very slight decrease in his frequency in both ears, with hearing generally normal.  
A September 1990 record reflects an assessment of otitis left ear.

A November 1997 evaluation reflects an assessment of pustule right external ear; otitis externa; and resolved otitis.  

A January 1998 audiological evaluation reflects the Veteran's reports of a history of noise.  The assessment was moderate to severe high frequency sensorineural hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear.

A December 2001 private evaluation reflects an assessment of otitis media.

An April 2002 private evaluation reflects the Veteran's complaints of difficulty with decreased hearing.  He reported a problem with ringing in the ears for some time.  He reported significant noise exposure.  He was involved in artillery and tanks.  An audiometric evaluation showed bilateral high frequency sensorineural hearing loss starting at 4000 cycles per second.  The examiner diagnosed sensorineural hearing loss, in likelihood noise induced.  

A July 2002 Moncrief record reflects drainage from the left ear and fullness in the right ear for one week.  

In April 2011, the Veteran underwent a private audiological evaluation.  He reported hearing loss and tinnitus since his first military assignment in 1959.  The examiner's impression was mild sloping to profound sensorineural hearing loss bilaterally.  The examiner stated that based on the Veteran's history, it is likely that his hearing loss/tinnitus is noise induced.

In July 2011, the Veteran underwent a VA examination.  He reported serving as an artillery man for three years and as a medical specialist.  He reported he was assigned to an armor unit and was exposed to tank gunnery from a distance of approximately 100 yards.  He reported civilian occupations in behavioral sciences and counseling.  He also went dove hunting "a few times" and denied all other recreational noise exposure.  He reported an onset of tinnitus occurring following his first assignment in 1959.  He reported constant bilateral tinnitus that is more noticeable in quiet.  

Upon testing, the examiner diagnosed normal to moderately severe sensorineural hearing loss in the right ear, and normal to severe sensorineural hearing loss in the left ear.  

The examiner reviewed the claims folder noting that the Veteran's entrance examination indicated a whispered voice test was used to assess hearing.  An examination from 1961 and subsequent periodic examinations indicated normal hearing bilaterally.  His retirement examinations also indicated normal hearing bilaterally, with no evidence of significant worsening of hearing during service.  The examiner also noted review of the post-service medical records, to include the April 2002 findings of noise-induced sensorineural hearing loss.  The examiner opined that the Veteran's current bilateral hearing loss is less likely as not related to military noise exposure.  The examiner stated that the Veteran's service records indicate normal hearing bilaterally, with no evidence of significantly worsened hearing throughout the Veteran's military service.  The effects of hazardous noise exposure (i.e. tinnitus, hearing loss) are present at the time of injury.  The examiner noted that the 'Institute of Medicine Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present' has concluded that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  For this same reason, it is also less likely as not that the Veteran's reported tinnitus is related to military noise exposure.  

The record establishes that the Veteran had noise exposure in service and has current hearing loss disability and tinnitus.  The outcome of the appeals turns on whether the hearing loss and tinnitus are related to the noise exposure or other disease or injury in service. 

As detailed above, at the time of separation from active service in December 1979, the Veteran's hearing was within normal limits and he did not report any problems with his ears.  Moreover, objective hearing loss is not shown until January 1998, thus 20 years after separation from service.  Notwithstanding this, on audiological examination in November 1988, his hearing was evaluated as normal.  This evaluation does not contain any complaints of ringing in the ears.  

The Veteran and his spouse have provided competent testimony as to a continuity of symptoms dating back to service.  Their testimony, however, is contradicted by the fact that the Veteran did not report hearing loss or tinnitus at the time of his separation from service, the fact that testing did not show hearing loss at that time, and evidence showing that his hearing was normal upon testing conducted close to 9 years after separation from service.  While he has offered statements to examiners and has testified that he experienced ringing in his ears during service, he indicated that such ringing was intermittent and did not report any symptoms on separation or for years thereafter.  At his separation physical, he reported a specific medical history but omitted any mention of hearing loss or tinnitus.  Likewise, he expressly denied hearing loss.  Given the contradictions in the record, the reports of continuity of symptomatology are not deemed credible.

While acknowledging that both the April 2002 and April 2011 evaluations reflect assessments of noise-induced sensorineural hearing loss, the examiners did not specifically relate his hearing loss to experiences in service.  Even if such opinions were suggesting a relationship to service, it is clear that the examiners did not have the benefit of reviewing the entirety of the record.  

As detailed previously, based on review of the entirety of the record, to include service treatment records, the July 2011 VA examiner provided a negative opinion.  The opinion was supported by a thorough analysis in consideration of the lay evidence and objective evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295. 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In formulating the negative opinion, the examiner found extremely unlikely that there would be a delay of many years in the onset of noise-induced hearing loss.  

Again, the Board has given consideration to the lay evidence from the Veteran and his spouse pertaining to his hearing and tinnitus symptoms.  The Veteran and his spouse, however, do not have the requisite medical expertise to find that these disabilities are due to service.  Their opinions in this regard are not competent, given the complexity of the medical question involved.  In light of the Veteran's assertions of noise exposure and VA conceding noise exposure, and the documented post-service findings of hearing loss and tinnitus, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran and his spouse.  While hearing loss and tinnitus are chronic diseases subject to special provisions, there is no evidence of manifestations of these conditions within one year of active service and the Veteran did not present continuity of symptomatology.  Therefore, in this case service connection cannot be established through the chronic disease presumption or lay statements of continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.

The July 2011 VA examiner's opinion is the most probative evidence of record as to the question of nexus.  As the most probative evidence is against the claim, reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right ankle

In November 1963, the Veteran hit his ankle with a bowling ball.  He underwent an x-ray which was negative.  A November 1964 Report of Medical History does not reflect any complaints related to the ankle.  Service treatment records are otherwise negative for any complaints or treatment related to the right ankle.  The November 1979 Report of Medical Examination conducted for separation purposes reflects that his 'lower extremities' were clinically evaluated as normal.  On his Report of Medical History conducted for separation purposes he did not raise any complaints related to the right ankle.

A March 1999 treatment record reflects complaints of intermittent right ankle pain for three years following an injury playing racquetball.  The assessment was chronic right ankle pain.  

A January 2003 x-ray reflects significant disruption of the ankle mortise with what appears to be a large osteochondral defect involving the medial talar dome.  No acute fracture or subluxation was identified.  

A February 2003 Moncrief treatment record reflects the Veteran's report of an 8-year history of right ankle pain.  He reported that he hurt his right leg in 1975 or 1976 when jumping off a platform.  In 1994 he hurt his ankle while playing racquetball.  The impression was right ankle degenerative joint disease.  

A June 2010 statement from W.S. indicates that he was with the Veteran in late 1969 when he tripped and fell from a speaker platform while giving a class at Committee Group.  W.S. transported the Veteran to the aid station where he was treated for an injury to his ankle.  W.S. recalls that he limped for several weeks afterwards.  

In November 2010, the Veteran underwent an operation on his right ankle.  The postoperative diagnoses were right ankle cavovarus with degenerative joint disease; right subtalar degenerative joint disease; equinus contracture; and, fibula with exostotic bone.

In April 2011, the Veteran underwent a VA examination.  The examiner acknowledged the November 1963 injury and negative separation examination.  The Veteran reported that he was hit with a bowling ball in 1963.  He reported that it landed on the proximal dorsum of his foot.  He stated that he was given an ACE wrap and pain pills.  X-rays were negative.  The Veteran reported that in 1969 he slipped off an instructor stand and hit his ankle on the steps.  The examiner acknowledged a statement from William Spurling indicating that this event happened.  He reportedly twisted his ankle.  He reported chronic ankle pain over the years.  He underwent surgery in November 2010.  The preoperative diagnosis was right ankle cavovarus with degenerative joint disease, right subtalar degenerative joint disease, equinus contracture, fibula with exostotic bone.  The procedure included right ankle arthrodesis, right subtalar arthrodesis, partial excision of exostotic fibular, tendo-Achilles lengthening, bone marrow aspiration, intraoperative fluoroscopy.  

Upon physical examination, the examiner diagnosed right ankle degenerative joint disease and equinus contracture status post fusion and Achilles lengthening.  The examiner opined that it is less likely as not that his right ankle condition is related to active duty.  The examiner noted that the only evidence in the service treatment records is a negative x-ray examination.  The examiner stated that there is no indication of chronic right ankle problems in service or for many years after until 1999.  

At the Board hearing, the Veteran described his injury to the right ankle while bowling.  T. at 11-12.  He then described the in-service incident in which he fell off a platform.  T. at 13.  He recalls that he was given an elastic bandage and pain medication.  T. at 13.  

While the Veteran has been diagnosed with a current right ankle disability, and while he has credibly reported suffering two in-service right ankle injuries, one of which is documented in the service treatment records and one which is corroborated by a fellow soldier, there is no competent or credible evidence of record linking his right ankle disability to the in-service injuries.

As detailed above, the April 2011 VA examiner considered the Veteran's assertions, the service treatment records, the lay statement from W.S., and post-service medical records and opined that the current right ankle condition is not due to his asserted in-service injuries.  The April 2011 VA examiner provided a clear rationale in support of the conclusions based on review of the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has a current right ankle disability that is at least as likely as not related to service.  While he credibly reported suffering injuries to his right ankle during service, there is no credible evidence of record etiologically linking his current disability to his in-service injuries.  There is no contrary medical opinion of record. 

The Board has given consideration to the lay evidence from the Veteran and W.S. pertaining to his in-service injuries and symptoms.  The Veteran, however, does not have the requisite medical expertise to find that his current right ankle disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved.  In light of the documented in-service incident, the contentions of the Veteran and W.S. regarding his in-service injuries, and the diagnoses and treatment of record, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  While arthritis is a chronic disease subject to special provisions, there is no evidence of arthritis within one year of active service and the Veteran did not present continuity of symptomatology.  Therefore, service connection cannot be established through the chronic disease presumption or solely by lay statements of continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  In any event, the lay evidence is not credible as to continuity here, because of his reports on multiple occasions of an onset of ankle symptoms since approximately 1996.  Moreover, he attributed his pain complaints in 1999 to a post-service racquetball injury.

In conclusion, the most probative evidence is against a link between current right ankle disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the hemorrhoids issue, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hemorrhoids

The Veteran's service-connected hemorrhoids are rated as noncompensable pursuant to Diagnostic Code 7336.  Under 38 C.F.R. § 4.114 , Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

The November 2010 VA examination report reflects the Veteran's reports of anal itching and burning.  He denied diarrhea, tenesmus, swelling or perianal discharge.  He denied fecal incontinence.  He denied any current bleeding but does occasionally have bleeding approximately 2 to 3 times per months, which is associated with constipation.  He denied any history of thrombosis and treats with suppositories, which help.  He also utilizes stool softeners to treat his constipation which also decreased frequency of attacks and his last flare was approximately 2 to 3 months ago with a tiny speck of blood and was associated with constipation.  On physical examination, there was no evidence for colostomy, fecal leakage, anemia, fixed fissure, bleeding or rectal prolapse.  Luminal size of the rectum and anus and sphincter tone were normal.  No hemorrhoids were demonstrated.  

In November 2011, the Veteran complained of occasional bleeding associated with his hemorrhoids.  See 08/30/2012 Virtual VA CAPRI entry at 5.  He was prescribed ProctoFoam.  

The July 2012 VA examination report reflects the Veteran's reports of pain and itching with occasional bleeding.  He stopped using stool softeners due to leakage of stool.  He uses a hydrocortisone acetate suppository.  The examiner checked the box indicating moderate hemorrhoid flares with pain and occasional bleeding.  On physical examination, there were no external hemorrhoids, anal fissures, or other abnormalities.  

A September 2012 VA outpatient record reflects continued complaints of itching and bleeding.  See 11/01/2012 Virtual VA CAPRI at 1.  

At the Board hearing, the Veteran testified that he experiences itching as a result of his hemorrhoids.  He has been given suppositories and uses them on a pretty regular basis if he has itching and difficult bowel movements.  He testified that his hemorrhoids are not swollen and coming out of his rectum.  T. at 15.  

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met. As detailed, while it is clear that the Veteran suffers from hemorrhoids, his hemorrhoids have not been described as large or thrombotic, or irreducible with excessive redundant tissue.  As detailed, the VA examiners did not detect hemorrhoids, and the Veteran has not described his hemorrhoid condition as being manifested by large or thrombotic hemorrhoids that are irreducible.  The Veteran has consistently described experiencing itching and bleeding associated with his hemorrhoids.  The evidence fails to demonstrate that the Veteran's hemorrhoids are large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  Rather, the evidence of record reflects that such result in mild or, at most, moderate symptomatology, which is consistent with a noncompensable rating under Diagnostic Code 7336.  Therefore, a compensable rating for hemorrhoids is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected hemorrhoid disability is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for right ankle disability is denied.

Entitlement to a compensable rating for hemorrhoids is denied.

REMAND

Peripheral neuropathy, lower extremities

Private treatment records reflect an initial diagnosis of peripheral polyneuropathy in November 2009.  

At the Board hearing, the Veteran testified that he believes his neuropathy, bilateral lower extremities, is due to "jumping out of trucks, and that sort of thing."  T. at 8.  The Veteran denied seeking treatment but noted that it was painful when he would jump straight down on his feet.  T. at 9.  

In light of the Veteran's assertions, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed peripheral neuropathy of the bilateral lower extremities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Allergic rhinitis with sinusitis

In April 2011, the Veteran underwent a VA examination wherein the examiner addressed the lack of polyps (see 38 C.F.R. § 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic rhinitis) and his non-incapacitating episodes (see 38 C.F.R. § 4.97, Diagnostic Code 6510, sinusitis, pansinusitis, chronic).  In August 2012, the Veteran underwent another VA examination; however, the examiner did not address whether polyps were present and did not address any incapacitating or non-incapacitating episodes.  Thus, such examination does not allow for rating under the applicable rating criteria.  See id.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed peripheral neuropathy, lower extremities.  The claims and Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should opine whether peripheral neuropathy, lower extremities, is at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service experiences.  Consideration should be given to the current diagnoses of record.

Please provide reasons for the opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  The Veteran should be afforded an examination with a physician to determine the severity of his allergic rhinitis with sinusitis.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.  

The examiner should indicate whether the Veteran's allergic rhinitis with sinusitis is manifested by the presence of polyps; incapacitating episodes requiring prolonged antibiotic treatment (please state the length of the treatment); non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (please state the amount of non-incapacitating episodes per year); chronic osteomyelitis following radical surgery, or whether the Veteran experiences near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and whether he experiences purulent discharge or crusting after repeated surgeries.  

3.  After completion of the above, review the expanded record and readjudicate the service connection and increased rating claim.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


